Citation Nr: 1126665	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  05-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 Regional Office (RO) in New Orleans, Louisiana rating decision.

The Veteran's claims were remanded by the Board in June 2009 for further development.  The matter again is before the Board.


FINDINGS OF FACT

1.  The most probative medical evidence of record reveals that the Veteran does not have PTSD.

2.  The Veteran's other diagnosed psychiatric disabilities, including schizoaffective disorder and polysubstance dependence, are not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in September 2003, March 2006, and July 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The March 2006 and July 2009 letters explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to service connection on a secondary basis.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Board's June 2009 remand instructed that records from the Social Security Administration (SSA) be requested.  A July 2009 response from SSA indicated that no records were available.  All other records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Board notes that the Veteran was provided VA examinations in January 2004 and May 2005.  In addition, pursuant to the July 2009 Board remand, the Veteran was afforded another VA examination in December 2010.  At that time, the Veteran's cognitive problems prevented him from adequately participating in the examination because the validity of any self reports would be questionable.  Neither the January 2004 nor the May 2005 VA examiners diagnosed the Veteran with PTSD, either concluding that he did not meet the DSM-IV criteria or that the veracity of his reported stressors was of questionable validity.  As will be discussed in greater detail below, the examiners' opinions were based on review of the claims file and available medical records, the Veteran's reported history, his current symptoms, and an objective psychiatric examination.  The Board, therefore, finds the January 2004 and May 2005 VA examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the December 2010 VA examination, request for additional records regarding the Veteran's court martial, and the negative response from SSA regarding records from that entity, the Board finds that there has been substantial compliance with its June 2009 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As noted, the December 2010 VA examiner was unable to reach a conclusion or even complete the examination due to the Veteran's cognitive difficulties.  The Board finds, unfortunately, that such cognitive difficulties also render it unlikely that further VA examination would be possible in this case.  Consequently, the Board will proceed with a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD is not classified as a psychosis, and service connection for PTSD may not be granted on a presumptive basis.  With respect to the Veteran's diagnosed schizoaffective disorder, such was not diagnosed in service or within one year of service and, as such, service connection on a presumptive basis is not warranted.

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

The Veteran asserts that his service in Vietnam causes him to suffer severe symptoms associated with PTSD.  At different times over the course of his multiple claims for entitlement to service connection for PTSD, the Veteran has reported numerous specific stressors.  In its June 2009 decision, the Board determined that the Veteran's claim that on his first day in Vietnam the mess hall was blown up in an artillery and mortar attack and many service members were killed and wounded was considered confirmed, as there was evidence that several weeks after his arrival in Vietnam the mess hall and surrounding post received 24 rounds of 107mm rockets, resulting in two U.S. casualties.  The Veteran's unverified stressors include being involved in 8 firefights while driving in convoys, being wounded by a claymore mine in combat (also claimed as injuring his thigh in an explosion at an ammunitions dump), and incurring a gunshot or other projectile wound to the leg (for which he was awarded a Purple Heart) due either to an enemy attack or friendly fire.  He also claimed to have witnessed the death of multiple fellow service members, including an A.S. near Saigon in August 1969 when the service members head was blown off in a mortar attack.  In addition, he claims to have been beaten by his sergeant and two other officers when he refused to pick up cigarette butts and that after the initial beating he fired a flare gun at them and missed, which resulted in an additional, and more severe, beating.  Finally, while confined to the stockade following the incident with the flare gun, the Veteran alleges that he listened to other prisoners "losing their minds."  

As noted above, the June 2009 Board decision determined that the Veteran's report of seeing the mess hall blown up on his first day in Vietnam had been verified.

With respect to the Veteran's other claimed stressors, these have not been verified.  As to the Veteran's claim that in August 1969 near Saigon he witnessed the death of A.S. during combat, the RO attempted to verify the claimed incident, but there was no record of such a casualty in the location, type, time, or place claimed by the Veteran.  Moreover, with respect to all the Veteran's unverified claimed stressors, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of many of the Veteran's claimed stressors are inconsistent with the objective medical and personnel record and the Veteran has made multiple contradictory statements regarding the nature and circumstances of several of the claimed events.

For example, the Veteran has reported on multiple occasions that he received a gunshot wound in the leg for which he received a Purple Heart.  During accounts, he has alternately reported that the incident occurred from friendly fire and separately reported that it occurred during an enemy attack.  The Veteran's personnel file and DD 214, however, do not indicate receipt of a Purple Heart.  In addition, there are no service treatment records noting treatment for a gunshot wound or an associated scar.  Indeed, the only scar noted on the Veteran's March 1970 separation examination is one on the left thigh associated with a documented and unrelated shrapnel wound.  With respect to that shrapnel wound, the Veteran has reported both that it occurred during combat and as a result of an accident at an ammunitions depot when the blasting cap for a claymore mine exploded.  The Veteran's service treatment records and his statements during initial claims for benefits indicated that the injury occurred as a result of an accident in an ammunitions depot.  It was only in the past several years that the Veteran has claimed the injury occurred during combat.  In addition, and as noted above, the Veteran now claims to have been involved in 8 periods of combat while driving trucks in convoys.  However, at the January 2004 VA examination, discussed below, and prior to that date the Veteran consistently denied being in combat.  Moreover, the Veteran's service personnel records do not include any awards or medals denoting combat and his military duty of a vehicle repairman is not one normally associated with combat.  

The Board has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding several of his claimed stressors.  Rather, this is a case in which the record and the Veteran's own statements contradict many of his current claims.  Moreover, as will be discussed in greater detail below, several VA psychiatrists have concluded that the Veteran's reported stressors lack veracity.  The Board gives greater credence and weight to the contemporaneous medical and personnel records filed in this matter and the Board finds that the Veteran's multiple contradictory statements regarding multiple claimed stressors renders all his statements regarding any non-verified stressor to be less than credible.  Regardless of whether the Veteran is purposely mischaracterizing the events in service and thereafter or unintentionally doing so, the ultimate conclusion is that his statements regarding all his non-verified stressors are simply not credible evidence.  As discussed above, there are objective documents and the opinions of multiple psychiatrists that refute his claim of experiencing the stressors outlined above.  Because of the inconsistency, the Board finds that the Veteran's allegations as to claimed and non-verified stressors have no probative value.

The Board notes that the claims file also contains VA medical records reflecting treatment for PTSD.  Multiple VA social workers and psychiatrists have either diagnosed the Veteran with PTSD or noted a history of PTSD.  These diagnoses appear to have been based on the Veteran's reports of having nightmares about his experiences in Vietnam, flashbacks, and to hearing voices speaking Vietnamese.  In addition, treatment providers have diagnosed the Veteran with polysubstance abuse and multiple other psychiatric disorders, including organic mood disorder, psychotic disorder not otherwise specified, and personality disorders.  The Veteran's first diagnosis of PTSD appears to have been in approximately September 1998, based on his reports of nightmares, flashbacks, sleep problems, and hearing voices.  Prior to that date, the Veteran's diagnoses had been limited to polysubstance abuse, personality disorder, and psychotic disorder not otherwise specified, and he was hospitalized on numerous occasions for substance abuse treatment.  The September 1998 examining psychiatrist did not discuss any specific stressor reported by the Veteran on which the PTSD diagnosis was based.  This diagnosis appears to have been somewhat of an aberration, as over the next several years the Veteran was diagnosed with various disorders, including bipolar disorder, schizophrenia, and rule out PTSD.

Based on the Veteran's claims, he was afforded a general psychiatric examination in January 2004.  The examiner noted that the claims file was reviewed.  The examiner noted the Veteran's multiple prior treatments for polysubstance abuse.  With respect to his service in Vietnam, the Veteran reported that while on guard duty in a tower he was accidently struck by friendly fire in the thigh.  While recovering from his injury, he was told to pick up cigarette butts by a new sergeant and refused due to the thigh injury.  Because of his refusal, he was beaten by several noncommissioned officers (NCOs), during which struggle he fired a flare gun at the NCOs.  The Veteran indicated that he served 4 months of a 6 month sentence for the incident.  He reported no other in-service stressors and specifically denied combat service, stating that his duties in service included driving trucks and filling sandbags.  After service, he was convicted of various crimes, including robbery, drug possession, and falsifying statements, and served 6 years in prison.  He stated that it was pleasant in Vietnam and that his worst experience was being beaten by a Vietnamese man for having intercourse with the man's wife.  When pressed for additional negative experiences, the Veteran reported seeing some Vietcong chained together on one occasion.  The Veteran's current symptoms included depression, nightmares, and hearing occasional screaming, but no true hallucinations or delusions.  The examiner concluded, based on the Veteran's reports, that he was a person who never felt that he fit in from adolescence and that feeling continued in the military and thereafter.  This resulted in difficulty adjusting to and functioning in society.  The examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD and had not met the criteria during previous treatment.  The diagnoses were polysubstance abuse and severe personality disorder of the mixed type.  

A February 2004 VA treatment record noted recent treatment for cocaine and marijuana dependency and a history of psychosis, PTSD, and substance dependence.  The Veteran's reported stressors were being hit by a claymore mine while on guard duty and seeing others killed.  Based on the foregoing, the examining psychiatrist diagnosed PTSD and major depression with psychotic features.  The same examining psychiatrist provided a letter dated in March 2005 that noted the Veteran's diagnosis of PTSD and that his reported stressors included seeing another service member, A.S., killed during combat near Saigon in August 1969.  

The Veteran was afforded another VA examination in May 2005.  The examiner noted review of the claims file and medical records, including the January 2004 VA examination report.  The Veteran reported being involved in 8 firefights during his duties driving trucks in convoys and that his most distressing memory was seeing another soldier decapitated by a mortar round.  In addition, he reported being hit by shrapnel from a claymore mine during a firefight.  The examiner noted that on review of the Veteran's record that he received his leg injury from a blasting cap and that in an April 1977 claim for benefits he described the injury as having occurred while stacking blasting caps and checking for damaged ammunition in an ammunitions depot.  The examiner also discussed the Veteran's in-service psychiatric evaluation that diagnosed passive aggressive personality that preexisted service.  The Veteran also stated that he shot his sergeant with a flare gun and that while in the stockade on charges of attempted murder he listened to guys "losing their minds."  The examiner noted the Veteran's incarceration for armed robbery, marijuana possession, and on a gun charge.  The Veteran indicated that he had been changed by his experiences in Vietnam and that he was unable to work, heard voices, and had mentally crippling problems.  He reported hallucinations and had a high level of suspiciousness, as well as fear, intrusive thoughts, nightmares, avoidance behavior, detachment, insomnia, hypervigilence, and irritability.  The examiner diagnosed schizoaffective disorder, polysubstance dependence, and antisocial personality.  The examiner noted that the Veteran reported symptoms of PTSD when queried, but that his reported stressors of significant exposure to death in firefights and a thigh injury related to the explosion of a claymore mine during a firefight could not be verified.  The examiner observed that the service records indicated that the thigh injury occurred in an accident and not in combat, which raised concerns about the veracity of the Veteran's reported stressors.  As such, the examiner concluded that making a diagnosis of PTSD that was related to combat could not be made without resorting to speculation.

Thereafter, the Veteran continued to receive treatment with the VA from the psychiatrist who provided the March 2005 letter noted above.  In addition, in September 2005, the Veteran was hospitalized for homicidal threats.  At that time, he reported stressors including seeing someone's head blown off in Vietnam and having much anxiety surrounding the events from hurricane Katrina in New Orleans.  He reported nightmares, flashbacks, intrusive thoughts, and avoidance behavior.  The examining physician diagnosed PTSD.  The next day, however, the Veteran's diagnosis was changed to possible PTSD.

In a subsequent September 2005 psychiatry note, a VA psychiatrist noted review of the Veteran's January 2004 and May 2005 VA examination reports.  The psychiatrist noted that the Veteran had lied repeatedly about his Vietnam experiences during these examinations, specifically noting his reports during the May 2005 examination that his thigh injury was the result of shrapnel wounds in combat whereas they were actually due to an accident involving a blasting cap in an ammunitions depot.  The examiner also discussed the Veteran's reports of being involved in 8 firefights and being shot by friendly fire, which directly contradicted his January 2004 assertion that he had not been involved in combat.  The psychiatrist also stated that it was unlikely that he was involved in combat given the location of his service and the length of time he actually served in Vietnam prior to his incarceration.  The psychiatrist noted that the Veteran's claims of prior treatment for PTSD at the VA were not substantiated and that the treatment had been concurrent with treatment for alcohol and cocaine dependence.  The examiner opined that it was either the alcohol and cocaine dependence or the Veteran's documented preexisting personality disorder that was the cause of his reported symptoms.  The psychiatrist concluded that "there doesn't seem to be much doubt that his PTSD is malingered, nor that his primary problem is substance abuse and its residual effects, nor that his primary social problem is persistent criminality."

From approximately June 2007, another VA treating psychiatrist diagnosed PTSD, but did not discuss the specific stressors on which the diagnosis was based.  In January 2008, the Veteran again claimed that he was shot during combat, treated in the field, and returned to duty.  Another VA psychiatrist diagnosed PTSD beginning in approximately February 2008, apparently based on the Veteran's report that he shot his sergeant after the sergeant hit him with an M16.  During his entire period of treatment, the Veteran also had VA treatment providers note symptoms of PTSD or a history of PTSD.

Pursuant to the Board's June 2009 remand, the Veteran was afforded another VA examination in December 2010.  The Veteran was not oriented to time or place, stating that the year was 2100 and that he was in a different state.  He appeared to have difficulty remembering any of his years in service and had a difficult time speaking.  Due to these cognitive problems, the examiner deemed that the Veteran was unable to participate adequately in the evaluation and the examiner terminated the examination.

The Board acknowledges that there are varying opinions regarding whether the Veteran has a current diagnosis of PTSD.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds the conclusions reached in the January 2004 and May 2005 VA examination reports and the September 2005 VA psychiatry note that the Veteran does not meet the criteria for a diagnosis of PTSD to be the most probative of record.  In that regard, the Board notes that these examiners specifically reviewed and considered all the Veteran's claimed stressors and reported symptoms.  In each case, the psychologists gave detailed rationales for the expressed opinions.  With respect to the May 2005 examination report and the September 2005 psychiatry note, the psychiatrist in both cases noted the multiple inconsistencies within the Veteran's reported stressors and, for that reason, concluded that a diagnosis of PTSD could not be made, despite the Veteran's reported symptoms.  In support of that conclusion, the May 2005 VA examination report observed that the Veteran's psychiatric test results were inconsistent with his reported symptoms.  The Board finds these opinions to be credible and probative.  The VA examination reports were based on an interview of the Veteran, his reported medical history and current symptomatology, appropriate diagnostic testing, and objective psychiatric examination.  The September 2005 record was based on a review of the medical evidence of record, including the Veteran's reported stressors and the prior VA examination reports.  The psychiatrists' conclusions are fully explained and consistent with the evidence of record.  Furthermore, the Board finds that the psychiatrists' determination that a diagnosis of PTSD was not warranted was a definitive conclusion and not speculative or conjectural in nature.

The Board acknowledges the multiple VA psychiatrists and other treating professionals who have diagnosed the Veteran with PTSD.  These diagnoses, however, were based in whole or in part on the Veteran's reported and non-verified stressors.  As discussed above, the Board finds these claimed stressors not credible.  As such, these diagnoses are based on incorrect factual premises and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

Furthermore, the Board has considered the Veteran's contentions that he has PTSD as a result of his military service.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of nightmares, flashbacks, depression, anxiety, and other psychiatric symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   However, in most cases, the Veteran is not competent to render a diagnosis of a complex medical disability or an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making a complex psychiatric diagnosis of PTSD or to render complex medical conclusions, such as a link between any current psychiatric disability and some incident of his military service.  As such, the Board ascribes far more weight to the conclusions of multiple VA psychiatrists who concluded that a diagnosis of PTSD was not warranted in the Veteran's case.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the diagnosis of PTSD was not conferred in the current examination, per instructions of the DSM-IV and the Veteran's non-credible reported stressors.  Therefore, the Board finds that the competent medical evidence of record does not show the Veteran to have PTSD, and there may be no service connection for the claimed disability.

In addition, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with multiple disorders, including bipolar disorder, psychotic disorder not otherwise classified, and various personality disorders, as well as alcohol, cocaine, heroin, and marijuana dependence.

Initially, with respect to the Veteran's diagnosed alcohol and drug abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131 (West 2002); 38 C.F.R. § 3.301(a) (2010); VAOPGCPREC 2-98 (February 10, 1998).  Where the law and not the evidence is dispositive, the claim of service connection for alcohol or drug dependence or abuse is denied because of lack of legal entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

It is clear from the medical evidence that the Veteran was diagnosed with a personality disorder while in the military and various psychiatric disabilities, to include personality disorder, thereafter.  Personality disorders are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 (2009).  Service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole establishes that the conditions in question were incurred or aggravated during service. VAOPGCPREC 82-90 (July 18, 1990).  However, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected. See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 (2009).  In this case, however, there is no credible suggestion or allegation that the preexisting personality disorder was subject to a superimposed disease or injury or otherwise aggravated by service.  In that regard, the Veteran was afforded a psychiatric evaluation in March 1970, prior to separation from service.  The record indicated that the Veteran's problems in the military stemmed from a pattern of behavior established prior to military service and the examiner did not suggest that the behavior had worsened as a result of service.  Since service, no medical professional has determined that the Veteran's preexisting personality disorder was aggravated or subject to a superimposed disease or injury in service.  As such, service connection for the Veteran's preexisting personality disorder is not warranted.

With regards to the Veteran's other diagnosed psychiatric disorders, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  In that regard, the record is negative for any complaints or findings of any psychiatric disorder in service (other than the preexisting personality disorder discussed above), or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  The Veteran explicitly denied any history of nightmares, depression, excessive worry, nervous trouble, or difficulty sleeping at the time of his separation examination.  The evidence does not indicate that the Veteran sought treatment for psychiatric problems for several years after service and when he did initially seek treatment the primary basis was for drug and alcohol dependence, rather than for a psychiatric disorder.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service, the Board finds the Veteran's contemporaneous statements significantly more credible and probative than statements made multiple decades after service and in furtherance of a claim for disability benefits.  

No medical professional has linked the Veteran's psychiatric disorders, other than PTSD, to his military service.  The Board has considered the diagnoses of various psychiatric disorders in the treatment records.  Again, none of the diagnoses relate the Veteran's disability to his military service.  Indeed, each of the diagnoses made during regular treatment was made in conjunction with his problems with alcohol or drugs.  As noted, service connection for alcohol or drug dependence is barred as a matter of law.

As there is no competent evidence otherwise linking any current psychiatric disorder other than PTSD to service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

In summary, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. There is not an approximate balance of evidence. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


